Citation Nr: 0708584	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-32 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for multiple sclerosis (MS).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1944 to July 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2006, the RO reopened the claim 
of service connection, but denied on the merits.  

The Board is under a legal duty in cases where there is a 
prior final denial to first determine if there is new and 
material evidence to reopen the claim, regardless of what the 
RO may have determined in this regard.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In October 1990, the Board denied service connection for 
MS.

2.  Evidence submitted since the Board's October 1990 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The veteran had manifestations of MS to a compensable 
degree within 7 years of discharge from active duty in July 
1946. 


CONCLUSIONS OF LAW

1.  The October 1990 Board decision, in which the Board 
denied service connection for MS, is final.  38 U.S.C.A. § 
7104(b) (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
Board's October 1990 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).

3.  The veteran's MS is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for MS when it is manifested 
to a compensable degree within 7 years of discharge from 
active military, naval, or air service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In October 1990, the Board denied service connection for MS.  
The October 1990 Board decision is final.  38 U.S.C.A. § 
7104(b).  The basis for the denial was that MS was not shown 
during service nor to a compensable degree within the 7 year 
presumptive period.  It was noted that the veteran's service 
medical records had been destroyed in a 1973 fire.  The 
veteran alleged that he first began having manifestations of 
MS in the early 1950's.  Specifically, he had double vision.  
Lay evidence supported his account.  The Board determined, 
however, that this evidence was of insufficient probative 
value to establish the existence of MS as the statements were 
recollection of complaints of the veteran from 40 years 
before and there was a lack of clinical data for many years 
after separation.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The additional evidence submitted by the veteran in 
conjunction with his claim to reopen the matter of service 
connection for MS includes an August 2006 opinion of a VA 
neurologist who opined that the veteran had initial symptoms 
of MS in the early 1950's.  The additional evidence is new 
and material.  It includes competent evidence that cures the 
prior evidentiary defect since it provides a competent 
medical opinion that MS was manifest during the presumptive 
period.   

New and material evidence has been received since the Board's 
October 1990 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the service medical records, as noted, are 
presumed destroyed.  

The veteran maintains that he initially had eye problems in 
the early 1950's.  He indicated that he had double vision and 
that he saw a physician for this problem.  He furnished a 
copy of a diary, dated August to September 1950, in which he 
recorded statements regarding his double vision.  

In addition, he submitted lay evidence from his siblings and 
friends in which they related that the veteran had complained 
of having double vision in 1952.  The statements were 
received in April 1990.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, while he cannot provide a 
competent opinion regarding diagnosis and causation, he is 
competent to state that he had double vision and the other 
lay persons are competent to state what he told them, but not 
to provide medical opinions.  

With regard to the medical evidence, there is private and VA 
medical evidence dated from the 1960's onward.  

Medical records of T.H.D., M.D., dated from February 1968 
onward noted that the veteran had diplopia in the early 
1950's which lasted for 2-3 weeks and resolved completely.  
In February 1968, numbness in the upper extremities and trunk 
developed.  

May 1969 records of J.L., M.D., noted that the veteran had 
demyelinating disease.  

In an October 1973 letter of A.C.K., M.D., Dr. K. indicated 
that the veteran was treated for MS.  His most recent 
neurological exacerbation consisted of increased weakness in 
his right leg.  It was noted that the veteran first noted 
diplopia approximately 20 years before (1953) which 
subsequently cleared.  He was thereafter, free of symptoms 
until approximately 4 years ago when he began noticing 
numbness in the arms and legs.  

In September 1975, the veteran was afforded a VA examination.  
At that time, he reported that he was diagnosed with MS in 
1969.  On neurological examination, it was noted that in 
1951, the veteran first began to have visual problems.  He 
was confused by the eye trouble for 2 weeks and he thought he 
had double vision although on the related general medical 
examination, it was noted that the veteran had a history of 
diplopia for 6 months in 1953 and had been given a new pair 
of glasses that did not help.  With regard to the eyes, the 
veteran currently had bitemporal pallor of the discs, clear 
retina, and normal vascular pattern.  There was a horizontal 
nystagamus of the eyes, rapid moving was more pronounced on 
the left side.  In addition, by the date of the examination, 
the veteran was almost completely wheelchair bound.  

January 1980 records of the University of Minnesota noted 
that the veteran had a brief episode of diplopia in 1953 
which lasted for 2 weeks and then completely resolved.  It 
was noted that MS was confirmed in 1968 and that the veteran 
was wheelchair bound by 1976.  

In January 1980, R.T.R., M.D., noted that the veteran had 
been diagnosed with MS for 12 years, but really had probably 
had it for 25-30 years (since 1950-1955).  He indicated that 
it was about that time that the veteran first experienced 
diplopia which cleared up in time.  Thereafter, his MS began 
with numbness in the hands which then progressed to the lower 
extremities.  

In a March 1989 letter, G.B., M.D., stated that the veteran 
was his patient and had been for many years.  His symptoms 
dated back to 1968.  In a May 1990 letter, this physician 
indicated that a review of the veteran's medical records 
showed that there were multiple references to double vision 
which the veteran experienced during the early 1950s.  The 
physician stated that in his professional opinion, this could 
well have been his initial symptom of MS.  

In January 1996, the veteran was afforded an aid and 
attendance and housebound examination by VA.  The diagnosis 
was MS.  

In May 2006, L.J.S., M.D., indicated that he had treated the 
veteran in July 1968 for MS.  

In an August 2006 letter, a VA neurologist indicated that he 
or she had followed the veteran for several years for MS.  
The documentation shown in the veteran's diary as well as the 
records from Dr. A.K. and Dr. G.B. were all consistent with 
the veteran experiencing episodes of diplopia (double vision) 
in the early 1950's.  It was this physician's opinion that it 
was likely that these episodes of diplopia were among the 
initial symptoms, if not the exclusive early symptoms, of the 
veteran's MS.  

In sum, the record, including lay statements, and private and 
VA records, establishes that the veteran experienced diplopia 
in the early 1950's, within the 7 year presumptive period 
after service.  The Board finds it notable that the veteran 
repeatedly related a history that included the onset of 
diplopia in the 1950's in medical records dated in the 1960s, 
1970s, and 1980s for the purpose of diagnosis and treatment.  
Significantly, private physicians in statements dated in 
January 1980, May 1990, and a VA neurologist in an August 
2006 letter collectively indicate that the onset of MS, 
although not actually diagnosed for years, was in the early 
1950's.  No medical examiner has indicated that the fact that 
the diplopia resolved in either 2 weeks or 6 months is 
probative as to the relationship of this early manifestation 
to the later diagnosis of MS.  The VA neurologist has 
specifically opined that these episodes of diplopia were 
among the initial symptoms, if not the exclusive early 
symptoms, of the veteran's MS.  The competent evidence of 
record supports that opinion.  Thus, it is not only 
competent, but it is probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  This competent and probative medical 
opinion is uncontradicted by any other professional medical 
opinion.  In fact, as noted, it is supported.  The fact that 
a private examiner in a July 1968 letter indicates that the 
first signs of an organic disease of the nervous system were 
in 1968 when the veteran first began experiencing upper 
extremity weakness does not diminish the probative weight of 
the above opinions as the 1968 examiner did not even report 
or address the history of diplopia experienced by the veteran 
in the 1950s.

The Board notes that medical evidence of a "chronic" disease 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  38 
C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 
(1992).  A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable medical 
and lay evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  An important factor 
in the factual question of reasonableness in lapse of time 
from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is 
the difficulty in diagnosing the disability and the strength 
of the evidence establishing an identity between the disease 
manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
'intercurrent cause' as set forth in 38 C.F.R. § 3.303(b); 
Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in 
time from manifestation to diagnosis under 38 C.F.R. § 
3.307(c) "is ultimately a question of fact for the Board to 
address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  In 
this case, the medical examiners who have provided the 
favorable nexus opinions have not found that the lapse in 
time from manifestation (early 1950s) to diagnosis (1968) in 
this case, to be unreasonable presumably given the nature of 
the progression of the disease.  

The Board notes that pertinent VA law and regulations state 
that service connection may also be granted for MS when it is 
manifested to a compensable degree within 7 years of 
discharge from active military, naval, or air service.  There 
is a question as to whether MS, which was manifested by 
diplopia, was manifested to a compensable degree.  MS itself 
has a minimum rating of 30 percent, however, the veteran did 
not have a diagnosis of MS at that time, only symptoms.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8018 (2006).  Diplopia is 
rated pursuant to Diagnostic Code 6090.  38 C.F.R. § 4.84a 
(2006).  There is insufficient medical information to discern 
the exact level of impairment as it was only noted that the 
veteran had diplopia, which eventually resolved.  There is a 
question as to how long the diplopia was in effect.  However, 
the Board has considered the doctrine of reasonable doubt and 
finds that it applies in this case.  See 38 U.S.C.A. § 
5107(b).  The evidence in its totality shows that the initial 
manifestations of MS were within the presumptive period.  In 
affording the veteran reasonable doubt, the Board finds that 
it was manifest to a compensable degree.  




ORDER

Service connection for MS is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


